     Case 13-50461-btb        Doc 161     Entered 09/30/20 23:23:59        Page 1 of 9




     WRIGHT, FINLAY & ZAK, LLP
 1
     Arnold L. Graff, Esq.
 2   Nevada Bar No. 13343
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for PHH Mortgage Services, formerly known as Ocwen Loan Servicing, LLC
 7
 8                            UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA
 9
10   IN RE:                                               Case No.: 13-50461-BTB
11
     CHRISTOPHER MICHAEL MARINO, and                      Chapter 7
12   VALERIE MARGARET MARINO,
                                                          RESPONSE TO MOTION TO
13                  Debtors                               DETERMINE PUNITIVE DAMAGES
14
                                                          Hearing Date: 10/14/2020
15                                                        Hearing Time: 2:00 p.m.
16
17
18   ______________________________________
19            PHH Mortgage Services, formerly known as Ocwen Loan Servicing, LLC (“PHH”), by
20   and through its counsel of record, Wright, Finlay & Zak, LLP, hereby files this Response to
21   Debtor’s Motion for Punitive Damages [ECF No. 157].
22                                         I. INTRODUCTION
23            Both the BAP and the Ninth Circuit referred this matter back to the bankruptcy court on
24   the question of determining whether to impose punitive damages and, if so, in what amount.
25   However, those orders do not require that this court refer this matter back up to the district court
26   so as to allow Debtor the opportunity to press for a higher punitive damages award, nor does
27   either court’s determination to remand the matter to this Court support Debtor’s assertion that
28   this Court can assign punitive damages without a new evidentiary hearing on whether such


                                                      1
     Case 13-50461-btb        Doc 161     Entered 09/30/20 23:23:59          Page 2 of 9




 1   damages are appropriate and to what amount. To the contrary, one of the bases upon which the
 2   Ninth Circuit found PHH’s appeal to be premature was that “In short, the BAP remanded to the
 3   bankruptcy court for more factual findings on punitive damages.            The bankruptcy court's
 4   decision whether punitive damages are appropriate is not a ‘ministerial task[.]’”1    Denying an
 5   evidentiary hearing before imposing punitive damages would be a denial of Due Process.
 6          Moreover, PHH will be filing a Rule 60 Motion for Relief from Judgment (“Relief
 7   Motion”) based on the change of standard for bankruptcy violations set forth in Taggart v.
 8   Lorenzen. PHH will have filed and requested a hearing date for the Relief Motion prior to the
 9   hearing on this matter and respectfully requests this court not make a decision on the Motion for
10   Punitive Damages until it can be heard on its Relief Motion. .
11                                    II. STATEMENT OF FACTS
12          1.      Debtors purchased the real property commonly known as 780 Beaver Creek
13   Circle, Verdi, California (“Property”), borrowing $325,000.00 (“Loan”), the repayment of which
14   amount was secured by a first Deed of Trust recorded against the Property.
15          2.      PHH, then known as Ocwen, was the loan servicer on the Loan.
16          3.      Debtors filed a voluntary Chapter 7 bankruptcy petition in the United States
17   Bankruptcy Court for the District of Nevada on March 15, 2013,2 and received a discharge in
18   that bankruptcy on June 18, 2013.3
19          4.      The Debtors indicated in their bankruptcy schedules in their petition that they
20   would surrender the Property.4
21          5.      On November 19, 2015, Debtors filed a Motion to reopen their Chapter 7
22   proceeding and to hold Ocwen in contempt and for sanctions for violation of the discharge
23   injunction, punitive damages, and attorney’s fees and costs. The basis for the Motion was
24   correspondence and telephone calls Ocwen allegedly sent to Debtors in violation of the discharge
25
26
     1
27     In re Marino, (9th Cir. 2020) 949 F.3d 483, 488 (citation omitted).
     2
       ECF No. 1
     3
28     ECF No. 20.
     4
       ECF No. 1 at 45-46.

                                                      2
     Case 13-50461-btb       Doc 161     Entered 09/30/20 23:23:59       Page 3 of 9




 1   injunction.5
 2          6.      After an evidentiary hearing, the bankruptcy court on July 5, 2016, entered an
 3   order that Ocwen had violated the discharge injunction by sending post-discharge 19 letters and
 4   making 100 telephone calls to Debtors, and awarded the Appellants $119,000.00 (hereinafter
 5   “Contempt Order”).6 However, the bankruptcy court denied Debtors’ request for punitive
 6   damages.7
 7          7.      The bankruptcy court subsequently entered an order awarding attorney’s fees and
 8   costs in the amount of $34,955.90 on November 4, 2016.8
 9          8.      Ocwen timely appealed the Contempt Order to the 9th Circuit BAP (the “Ocwen
10   First Appeal”) on July 19, 2016.9
11          9.      Appellants filed a cross-appeal, arguing that the bankruptcy court erred in noting
12   it could not award any punitive damages (the “Cross-Appeal”)10
13          10.     After briefing, the Ocwen First Appeal and Cross-Appeal were argued on
14   December 1, 2017, and the BAP filed its Opinion on December 22, 2017, affirming the
15   bankruptcy court’s findings against Ocwen but reversed and remanded the bankruptcy court’s
16   finding that it could not award mild punitive damages against Ocwen (“BAP Order”).11
17          11.     Ocwen filed an appeal of the BAP Order with the Ninth Circuit on January 19,
18   2018 (the “Ocwen Second Appeal”).12
19          12.     In the meantime, Debtors filed a Motion seeking to recover fees of $16,950.00
20   with the BAP. The BAP denied that Motion on July 3, 2018, expressly finding that the Ocwen
21   First Appeal was not frivolous, that California Civil Code § 1717 was inapplicable as the
22   underlying action was not on a contract, and that Ninth Circuit case law was clear that 11 USC §
23
24   5
       ECF No. 27.
     6
25     ECF No. 60.
     7
       Id.
26   8
       ECF No. 126.
     9
27     ECF No. 68.
     10
        ECF No. 83.
     11
28      Cf. ECF No. 44 in BAP App., Case 16-1229.
     12
        ECF No. 54.1 in BAP App., Case 16-1229

                                                    3
     Case 13-50461-btb        Doc 161     Entered 09/30/20 23:23:59       Page 4 of 9




 1   105(a) did not allow for a discretionary fee award in a bankruptcy appeal.13
 2          13.     Debtors filed an appeal to the Ninth Circuit on the issue of attorney’s fees and
 3   costs (the “Debtors Appeal”). The Ninth Circuit consolidated the Ocwen Second Appeal and the
 4   Debtors Appeal on August 22, 2018.14
 5          14.     After briefing and oral argument, the Ninth Circuit issued a published opinion, In
 6   re Marino, (2020) 949 F.3d 483, wherein it dismissed the Second Ocwen Appeal for lack of
 7   jurisdiction because the BAP’s decision remanding the Ocwen First Appeal for a decision on
 8   punitive damages was not a final, appealable order, including because the bankruptcy court
 9   needed to make further findings of fact concerning the punitive damages sought by Debtor.15
10   The Circuit Court also denied the Debtors Appeal, affirming the BAP’s decision denying
11   Debtors their attorney’s fees on appeal (“Ninth Circuit Order”).16 Debtors Motion for en banc
12   rehearing of that denial was also denied17 but, on September 24, 2020, Debtors filed a petition
13   for certiorari to the U.S. Supreme Court on that issue.
14          15.     On September 8, 2020, the bankruptcy court reopened the bankruptcy case.18
15          16.     On September 15, 20202, Debtor file a Motion to Determine Punitive Damages
16   with a hearing date set for October 14, 2020.19
17                                      III. LEGAL STANDARD
18          As the BAP pointed out in its Order on this case, “[w]hile the Ninth Circuit has stated
19   that the bankruptcy courts are prohibited from assessing any “serious” punitive damages, it has
20   left open the possibility of “relatively mild noncompensatory fines.”20 The BAP then remanded
21   this case as to whether the Court may award punitive damages.21 In its Order, the BAP alluded
22
23   13
        Cf. ECF No. 61 in BAP App., Case 16-1229.
     14
        ECF No. 5 in 9th Cir. App., Case No. 18-60040.
24   15
        Id. at 488.
     16
25      ECF No. 34 in 9th Cir. App., Case No. 18-60040.
     17
        ECF No. 42 in 9th Cir. App., Case No. 18-60040
26   18
        ECF No. 155.
     19
27      ECF No. 157.
     20
        577 B.R. 772, 788 (B.A.P. 9th Cir. 2017), aff'd in part, appeal dismissed in part, 949 F.3d 483
28   (9th Cir. 2020)(citing to In re Dyer, 322 F.3d 1178, 1193 (9th Cir. 2003).
     21
        Id. at 789.

                                                       4
     Case 13-50461-btb           Doc 161     Entered 09/30/20 23:23:59        Page 5 of 9




 1   to the possibility that, in an appropriate case, where the bankruptcy court thought that harsher
 2   punitive damages should be considered, the bankruptcy court had the option to make a report and
 3   recommendation to the district court, subject to that court’s de novo judicial review, or a referral
 4   to the district court for criminal contempt.22 Neither the BAP nor the Ninth Circuit made any
 5   determination or even suggestion that this was an appropriate case in which to do so. It is not.
 6                                         IV. LEGAL ARGUMENT
 7              The parties agree that the BAP authorized this Court to make a determination of punitive
 8   damages. They disagree on whether it is appropriate for this Court to do so based on the existing
 9   record or whether an evidentiary hearing is required. As the BAP noted in its opinion, the
10   alternatives this Court has are: (1) to decide itself whether to impose “mild” punitive damages if
11   appropriate; (2) whether to do a report and recommendation to the district court if it believes
12   more serious punitive damages are warranted; or (3) to refer the matter to the district court if the
13   contempt rose to the level of criminal contempt.23 As a matter of basic Due Process, PHH
14   contends that, prior to imposing punitive damages—which bear a serious social stigma as well as
15   a monetary cost—this Court needs to hold an evidentiary hearing on the appropriateness of any
16   award of punitive damages and the amount thereof. As held in In re Sanchez:
17
                The Supreme Court has ruled that for punitive awards to satisfy the Fourteenth
18
                Amendment's due process clause, a court's constitutional analysis must address
19              reasonableness and adequate guidance concerns. Pacific Mutual Life Ins. Co. v.
                Haslip, 499 U.S. 1, 17, 111 S.Ct. 1032, 113 L.Ed.2d 1 (1991). The Fifth Circuit
20              has interpreted Haslip to require a two-step test: “(1) whether the circumstances
                of the case indicate that the award is reasonable; and (2) whether the procedure
21
                used in assessing and reviewing the award imposes a sufficiently definite and
22              meaningful constraint on the discretion of the factfinder.” Eichenseer v. Reserve
                Life Ins. Co., 934 F.2d 1377, 1381 (5th Cir. 1991). Although the court may
23              consider the size of the punitive damages award and its relationship to the
24              compensatory damages award, neither factor is dispositive. Id. at 1382.

25              The Supreme Court characterized the first Haslip prong, reasonableness of the
                amount of the award, as being supported by two factors: (1) the reprehensible
26              nature of the conduct, and (2) a significant societal interest in preventing similar
27
     22
28        Id.
     23
          Id.

                                                         5
     Case 13-50461-btb       Doc 161      Entered 09/30/20 23:23:59       Page 6 of 9




            conduct. 499 U.S. at 17, 111 S.Ct. 1032. The second Haslip prong, an assessment
 1
            of the procedural safeguards, does not have to be an exhaustive list of the
 2          safeguards, In re Lile, 161 B.R. 788 (S.D.Tex. 1993), so long as “there is some
            meaningful procedural assurance that the amount of the award is not an impulsive
 3          reaction to the wrongful conduct of the defendant.” Eichenseer, 934 F.2d at 1385.
 4
            The Court does not have sufficient information at present to render judgment on
 5          punitive damages. In particular, the Court does not know enough about the
            Defendant's motive in violating the automatic stay. Did the Defendant willfully
 6          violate the automatic stay? Did it act with reckless disregard of whether it was
 7          willfully violating the automatic stay? Were its actions taken in bad faith? The
            Court needs to hear more evidence before deciding this issue.24
 8
 9          Indeed, Punitive damages are typically determined via a separate, evidentiary hearing.25

10   In light of the time that has passed since the prior evidentiary hearing (over 4 years), the Court

11   should determine punitive damages with a fresh set of eyes in order to make a fair and reasoned

12   determination whether such damages are warranted under the circumstances and, if so, in what

13   amount. This Court should note that Ocwen has posted a bond for the full damages amount.26

14          Finally, while Debtors note that the matter may be referred to the district court so that

15   they can have the possibility for an even heavier punitive damages award than this Court could

16   reasonably award, such a direct referral is only appropriate for criminal contempt27 and Debtors

17   fail to provide any legal reason or cogent argument as to why such a referral would be

18   appropriate here. The other option noted by the BAP was for this Court to make a report and

19   recommendation to the District Court but, again, that would require that the Court first hold an

20
     24
        372 B.R. 289, 315-16 (Bankr. S.D. Tex. 2007); See also In re Hendry, 214 B.R. 473, 476
21
     (Bankr. E.D. Va. 1997)(“Because of the special circumstances needed to award punitive
22   damages, the court will hold an additional evidentiary hearing on the appropriateness of a
     punitive damages award in this case.”).
23   25
        See also, In re Nickelson, 552 B.R. 149, 153 (Bankr. S.D. Miss. 2016)(“In the Pretrial Order,
     the issues of punitive damages and attorneys' fees and expenses were reserved for a separate
24
     hearing contingent on the outcome of Phase One of the trial.”); In re Allegheny Int'l, Inc., 106
25   B.R. 75, 81 (Bankr. W.D. Pa. 1989); Rollins v. Traylor Bros., Inc., C14-1414 JCC, 2016 WL
     258523, at *17 (W.D. Wash. Jan. 21, 2016).
26   26
        ECF No. 131.
     27
27      As the Ninth Circuit stated in U.S. v. Rylander: “Criminal contempt is established when there
     is a clear and definite order of the court, the contemnor knows of the order, and the contemnor
28   willfully disobeys the order. Chapman v. Pacific Tel. & Tel. Co., 613 F.2d 193, 195 (9th
     Cir.1979). The penalty is punitive in nature.”). 714 F.2d 996, 1001(9th Cir. 1983).

                                                     6
     Case 13-50461-btb         Doc 161      Entered 09/30/20 23:23:59      Page 7 of 9




 1   evidentiary hearing to make the appropriate findings.28 Any such referral would be under a de
 2   novo standard of review. Thus, this Court should continue to retain jurisdiction to decide
 3   whether an award of punitive damages is appropriate.
 4             In any event, PHH requests that this Court not make a ruling on the Motion for Punitive
 5   Damages until PHH has been heard on its soon-to-be-filed Relief Motion. In that Relief Motion,
 6   PHH will request that the Court vacate its prior judgment and hold a new evidentiary hearing
 7   based on the standard set forth in the Supreme Court’s ruling in Taggart v. Lorenzen. A ruling
 8   on punitive damages would otherwise be premature in light of the Relief Motion, as PHH seeks
 9   to vacate the prior judgment in its entirety, as it would become moot if the Relief Motion were
10   granted.
11                                             V. CONCLUSION
12             PHH respectfully requests that this Court (1) delay any ruling on punitive damages until
13   after it hears PHH’s upcoming Motion for Relief from Judgment; (2) hold a separate hearing on
14   punitive damages; and (3) retain any further hearings on the issue of punitive damages rather
15   than refer the matter to the district court.
16
17             Dated: September 30, 2020                  WRIGHT, FINLAY & ZAK, LLP
18                                                        /s/ Ramir M. Hernandez, Esq.
19                                                        Arnold L. Graff, Esq.
                                                          Nevada Bar No. 13343
20                                                        Ramir M. Hernandez, Esq.
                                                          Nevada Bar No. 13146
21                                                        7785 W. Sahara Avenue, Suite 200
22                                                        Las Vegas, Nevada 89117
                                                          Attorneys for PHH Mortgage Services,
23                                                        formerly known as Ocwen Loan Servicing,
                                                          LLC
24
25
26
27
28
     28
          577 B.R. 772 at 789, supra.

                                                      7
     Case 13-50461-btb      Doc 161     Entered 09/30/20 23:23:59    Page 8 of 9



                                   CERTIFICATE OF SERVICE
 1
 2     1.      On September 30, 2020, I served the following document(s):
 3                   RESPONSE TO MOTION TO DETERMINE PUNITIVE DAMAGES
 4     2.      I served the above-named document(s) by the following means to the
               persons as listed below:
 5
               (Check all that apply)
 6
            ■ a.   ECF System (You must attach the “Notice of Electronic Filing”, or list all
 7                 persons and address and attach additional paper if necessary)
 8                 SETH J. ADAMS on behalf of Creditor DEUTSCHE BANK NATIONAL
                   TRUST COMPANY, AS TRUSTEE FOR GMACM MORTGAGE LOAN
 9
                   TRUST
10                 sadams@woodburnandwedge.com, jgoff@woodburnandwedge.com

11                 CHRISTOPHER PATRICK BURKE on behalf of Debtor CHRISTOPHER
                   MICHAEL MARINO
12
                   atty@cburke.lvcoxmail.com
13
                   CHRISTOPHER PATRICK BURKE on behalf of Debtor CHRISTOPHER
14                 MICHAEL MARINO
15                 attycburke@charter.net

16                 CHRISTOPHER PATRICK BURKE on behalf of Joint Debtor VALERIE
                   MARGARET MARINO
17                 atty@cburke.lvcoxmail.com
18
                   CHRISTOPHER PATRICK BURKE on behalf of Joint Debtor VALERIE
19                 MARGARET MARINO
                   attycburke@charter.net
20
21                 W. DONALD GIESEKE
                   wdg@renotrustee.com, dgieseke@ecf.axosfs.com
22
                   DANA JONATHON NITZ on behalf of Creditor OCWEN LOAN SERVICING
23                 LLC
24                 dnitz@wrightlegal.net, nvbkfiling@wrightlegal.net;jcraig@wrightlegal.net

25          □ b.   United States mail, postage fully pre-paid (List persons and addresses.
26                 Attach additional paper if necessary)

27
28


                                                  8
     Case 13-50461-btb       Doc 161       Entered 09/30/20 23:23:59           Page 9 of 9




 1          □ c.   Personal Service (List persons and addresses. Attach additional paper if necessary)

 2                 I personally delivered the document(s) to the persons at these addresses:

 3                 _______________________________________________________________

 4          □      For a party represented by an attorney, delivery was made by handing the
                   document(s) to the attorney or by leaving the document(s) at the attorney’s office
 5                 with a clerk or other person in charge, or if no one is in charge by leaving the
                   document(s) in a conspicuous place in the office.
 6
            □      For a party, delivery was made by handing the document(s) to the party or by
 7                 leaving the document(s) at the person’s dwelling house or usual place of abode
                   with someone of suitable age and discretion residing there.
 8
            □ d.   By direct email (as opposed to through the ECF System) (List persons and
 9                 email addresses. Attach additional paper if necessary)

10                 Based upon the written agreement of the parties to accept service by email or a court
                   order, I caused the document(s) to be sent to the persons at the email addresses listed
11                 below. I did not receive, within a reasonable time after the transmission, any electronic
                   message or other indication that the transmission was unsuccessful.
12
13
            □ e.   By fax transmission (List persons and fax numbers. Attach additional paper if
14                 necessary)

15                 Based upon the written agreement of the parties to accept service by fax transmission or
                   a court order, I faxed the document(s) to the persons at the fax numbers listed below. No
16                 error was reported by the fax machine that I used. A copy of the record of the fax
                   transmission is attached.
17
18
            □ f.   By messenger (List persons and addresses. Attached additional paper if necessary)
19
                   I served the document(s) by placing them in an envelope or package addressed to the
20                 persons at the addresses listed below and providing them to a messenger for service.
                   (A declaration by the messenger must be attached to the Certificate of Service).
21
22
            I declare under penalty of perjury that the foregoing is true and correct.
23
24
     Signed on this 30th day of September, 2020.
25
                                                    /s/ Jason Craig                          .
26
                                                    An employee of Wright, Finlay & Zak, LLP
27
28


                                                       9
